Case 7:03-cr-00841-VB Document 195 Filed 04/27/20 Page 1 of 3
Case 7:03-cr-00841-VB Document 194 Filed 04/24/20 Page 1 of 3

Federal Defenders
OF NEW YORK, INC.

 

 

David E. Patton

Executive Director
ond Atiorney-in-Chief

By ECF

Honorable Vincent L. Briccetti
United States District Judge
Southern District of New York
United States Courthouse

300 Quarropas St.

APPLICATION DENIED:

(1) Although the Court declines to "expedite"
consideration of the pending 2255 motion, the Court is
in the process of considering the motion, and will
decide it in due course as soon as reasonably
possible.

(2) Although the Court may have "inherent authority" to
release Mr. Savoca on bail pending a decision on the
motion, such release is not warranted here, based on
the current record and the nature and circumstances
of defendant's cri

SO ORDERED:

Wl

 

Vincent L. Briccetti, U.S.D.J.

White Plains, New York 10601-4159 4/27/20

 

istrict
¥ 10007
V1-0392

 

New York

Dea

harge

 

 

Re: United States vy. Lawrence Savoca, 03 Cr. 841 (VB)
Lawrence Savoca v, United States, 16 Cv. 4465 (VB)

Dear Judge Briccetti:

I respectfully request that the Court expedite its consideration of Lawrence
Savoca’s pending § 2255 motion or, alternatively, release him on bail until the motion is
resolved. The government takes no position on expedited consideration, but opposes bail.

I seek expedited consideration for two principal reasons. First, Savoca has been in
prison since his arrest in 2003; he has served about 17 years in custody (before
calculating “good time” credit)—more than the 15-year mandatory minimum prison term
required by the Armed Career Criminal Act (“ACCA”). Thus, if the Court were to grant
Savoca’s § 2255 motion, even in part, he would be eligible to be resentenced to time
served and released immediately. And there are compelling grounds to grant
resentencing: as we have previously argued, Savoca is no longer subject to the ACCA’s
mandatory minimum 15-year prison term in light of Johnson v. United States, 135 S. Ct.
2551 (2015). Further, though district courts in this Circuit are divided on the subject,
several have held that Attempted Hobbs Act Robbery does not qualify as a § 924(c)
“crime of violence” in light of United States v. Davis, 139 S. Ct. 2319 (2019). See, e.g.,
United States v. Culbert, 2020 WL 1849692 (E.D.N.Y. Apr. 13, 2020); United States v.
Pica, No. 8-Cr.-559(CBA) (Dkt. 378) (E.D.N.Y. Mar. 17, 2020); United States v. Cheese,
2020 WL 705217 (E.D.N.Y. Feb, 12, 2020) (notice of appeal filed Mar. 12, 2020); Lofton
v. United States, 2020 WL 362348 (W.D.N.Y. Jan. 22, 2020); United States v. Tucker,
2020 WL 93951 (E.D.N.Y. Jan. 8, 2020). If this Court accepts that view, Savoca’s

I
Case 7:03-cr-00841-VB Document 195 Filed 04/27/20 Page 2 of 3
Case 7:03-cr-00841-VB Document 194 Filed 04/24/20 Page 2 of 3

§ 924(c) conviction and accompanying 10-year mandatory minimum consecutive
sentence would also have to be vacated.

The second ground for expedited consideration concerns the ongoing COVID-19
pandemic. Savoca is currently incarcerated at FCI Ray Brook, where five inmates and six
BOP staff members have already tested positive forthe highly contagious and potentially
deadly COVID-19 virus. See https://www.bop.gov/coronavirus/ (last accessed Apr. 22,
2020). As Judge Furman recently noted:

The country faces unprecedented challenges from the novel Coronavirus
(“COVID-19”) pandemic. Those detained in jails and prisons face
particularly grave danger. Realistically, the best—perhaps the only—
way to mitigate the damage and reduce the death toll is to decrease the
jail and prison population by releasing as many people as possible.

United States v. Nkanga, No. 18 Cr. 713 (IMF) (S.D.N.Y. Mar. 31, 2020), ECF No. 87 at
1,

Moreover, Savoca’s medical records, which I have reviewed, confirm that he
suffers from asthma, for which he must take medication (albuterol). His condition, and
his status as an inmate at an infected facility, make him especially vulnerable to the
health risks posed by the pandemic. See, e.g., People Who Are At Higher Risk,
https://www.cdc.gov/coronavirus/20 1 9-ncov/need-extra-precautions/people-at-higher-
risk.html (noting that “older adults and people of any age who have serious underlying
medical conditions might be at higher risk for severe illness from COVID-19” and that
particularly vulnerable populations include people with “moderate to severe asthma”)
(last accessed Apr. 22, 2020); People with Moderate to Severe Asthma,
https:/Avww.cdc.gov/coronavirus/20 19-ncov/need-extra-precautions/asthma.html
(“People with moderate to severe asthma may be at higher risk of getting very sick from
COVID-19. COVID-19 can affect your respiratory tract (nose, throat, lungs), cause an
asthma attack, and possibly lead to pneumonia and acute respiratory disease.”) (last
accessed Apr. 22, 2020). Accordingly, I request that the Court resolve Savoca’s § 2255
motion as soon as possible.

Alternatively, if the Court declines to expedite (perhaps because it wishes to await
a definitive Second Circuit ruling on whether Attempted Hobbs Act Robbery qualifies as
a § 924(c) “crime of violence”), I request that Savoca be released on bail pending
resolution of his § 2255 motion. See, e.g., Mapp v. Reno, 241 F.3d 221, 224-26 (2d Cir.
2001) (“Today we reaffirm these cases and hold, once again, that the federal courts have
inherent authority to admit to bail individuals properly within their jurisdiction.”); Acosta
v. United States, No. 03 Cr. 11 (MAT), 2019 WL 4140943, at *9 (W.D.N.Y. Sept. 2,

2
Case 7:03-cr-00841-VB Document 195 Filed 04/27/20 Page 3 of 3
Case 7:03-cr-00841-VB Document 194 Filed 04/24/20 Page 3 of 3

2019) (releasing defendant on bail pending resentencing on § 2255 motion). While the
standard for obtaining release pending resolution of a §2255 motion is high, it is not
insurmountable. See United States v. Nkanga, 2020 WL 1695417, at *3 (S.D.N.Y. Apr. 7,
2020) (granting bail on consent pending § 2255 motion, citing, inter alia, the COVID-19
pandemic). Here, the strength of Savoca’s § 2255 motion, the extraordinary dangers
posed to him by the ongoing pandemic, and the possibility that, without bail, he may end
up serving unnecessary time in custody, warrant his immediate release on bail. See id. If
granted bail, Savoca is prepared to live with his ex-wife in the New York City area,
subject to home confinement, electronic monitoring, and any other conditions the Court
deems appropriate.

Thank you for your attention.
Respectfully submitted,
/s/
Edward S. Zas

Assistant Federal Defender
(212) 417-8748

Ce: Celia V. Cohen, Esq. (by ECF)
